Citation Nr: 0900113	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-28 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for chronic bilateral 
hearing loss.

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and K.D.



ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran had certified active duty for training from July 
1973 to January 1974 and active duty service from November 
1976 to March 1977, with subsequent service in the Marine 
Corps Reserve.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, which in pertinent part, denied the 
veteran's claims for entitlement to service connection for 
chronic bilateral hearing loss and chronic tinnitus.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the St. Petersburg RO in June 2007.  
The transcript of the hearing is associated with the 
veteran's claims folder.

This case was remanded by the Board in May 2008 for 
additional evidentiary development.  Following that 
development, in July 2008, the VA Appeals Management Resource 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued the denial of service connection for 
chronic bilateral hearing loss and chronic tinnitus.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.

The appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.



REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obligated by law to ensure 
that the RO complies with its directives; and where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's May 2008 remand instructed that the veteran be 
scheduled for VA examination by an ENT specialist for an 
opinion to determine the nature and etiology of the veteran's 
bilateral sensorineural hearing loss and chronic tinnitus 
disabilities.  [Emphasis in the original.]  Though the 
veteran was afforded a VA examination in June 2008, the Board 
finds that the examination report is inadequate upon which to 
base an opinion in that the examination was conducted by an 
audiologist.  The Board further points out that, although the 
examiner did offer an opinion as to whether or not veteran's 
chronic bilateral hearing loss and chronic tinnitus 
disabilities are etiologically related to noise exposure, the 
examiner did not offer an opinion as to whether such 
disabilities are related to the veteran's inservice head 
trauma, and/or increased in severity beyond their natural 
progression due to his service-connected disabilities, as 
instructed in the previous remand.  As a result, the Board 
must again remand this case for appropriate examination. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination for 
compensation purposes conducted by an ENT 
specialist in order to determine the 
nature and etiology of his chronic 
bilateral sensorineural hearing loss and 
chronic tinnitus disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.



The examiner or examiners should advance 
opinions as to:

a.	Whether it is more likely than not 
(i.e., probability
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
bilateral hearing loss disability had 
its onset during active service/active 
duty for training; is etiologically 
related to the veteran's inservice head 
trauma; otherwise originated during 
such service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to 
his service- connected disabilities.

b.	Whether it is more likely than not 
(i.e., probability
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
tinnitus had its onset during active 
service/active duty for training; is 
etiologically related to the veteran's 
inservice head trauma; otherwise 
originated during such service; and/or 
is etiologically related to and/or 
increased in severity beyond its 
natural progression due to his service- 
connected disabilities.

Send the claims folder to the examiner or 
examiners for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.

2.  Then readjudicate the veteran's 
entitlement to both service
connection for chronic bilateral hearing 
loss and chronic tinnitus disabilities with 
express consideration of the provisions of 
38 C.F.R. § 3.310(a) (2008) and the United 
States Court of Appeals for Veterans Claims' 
(Court) holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the July 2008 supplemental 
statement of the case.  The veteran should 
be given the opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________	
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

